Burr, J.
(dissenting);
I dissent upon the ground that the court was not justified in submitting to the jury the specific question whether the work in question was so complicated as to require the promulgation and enforcement of rules for the plaintiff’s safety. The only rule suggested in that connection is that plaintiff’s fellow-workmen should not dump concrete into the excavation where he was employed without giving him warning of their intention so to do. “ Bules are important where the conduct of the business is complicated or dangerous, Jor their utility has been proven, or where it is obvious that their adoption and enforcement are necessary precautions in preventing accidents.” (Knickerbocker v. General Railway Signal Co., 133 App. Div. 787.) Dumping a car loaded with concrete into an open excavation is as simple a mechanical ac^as can be readily conceived of. The excavation in which plaintiff was injured was not of great depth, nor was there any thing to hide a person working at the bottom thereof from the vjfew of all the workmen who were engaged in moving and dumping the car. No master could reasonably be called upon to anticipate’that the persons so engaged would willfully or carelessly dump the contents thereof upon a fellow-workman who was plainly within their sight. Therefore the master cannot be found to be negligent in failing by rule to forbid such conduct. In addition, I think that the evidence offered by plaintiff through the witnesses Hanson and Turney, to establish general custom and usage for the adoption of such a rule, was insufficient for that purpose. In only one instance did the witness testify to the existence of such a rule in the locality where plaintiff was employed. The other witness testified to conditions remote therefrom, two in Chester,. Pa., and one at Wilmington, Del. In neither instance were the conditions existing at the place of work or surrounding the performance thereof given in detail. Testimony of specific instances' merely may not establish genéral usage unless the number of instances is relatively large as compared to the whole number. Quoting from 1 Wigmore on Evidence (458, § 379, note 1): “Of course individual instances, offered one at a time, are receivable; the practical question is commonly whether enough have been offered to suffice to go to the *552jury.” ' There is nothing in this case from which the court could primarily determine as to snch sufficiency. There is no evidence as to the number of firms and corporations engaged in similar work in the locality in which the accident occurred — whether five or five hundred. In the absence thereof, evidence of isolated instances presents no question for the jury. (Heiser v. Cincinnati Abattoir Co., 141 App. Div. 400.)
Jenks, P. J., concurred on ihe last ground stated in the opinion.
Judgment and order affirmed, iwith costs. .